  8:20-cv-00352-RGK-PRSE Doc # 10 Filed: 01/19/21 Page 1 of 6 - Page ID # 67




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TRACY N. PARNELL,

                   Petitioner,                             8:20CV352

      vs.
                                               MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                   Respondent.


      This matter is before the court on preliminary review of Petitioner Tracy N.
Parnell’s Petition for Writ of Habeas Corpus (filing 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner was denied the effective assistance of counsel
                          because appellate counsel failed to raise on direct appeal
                          trial counsel’s ineffective failure to introduce certain
                          evidence and correct prosecutorial misconduct.

      Claim Two:          The state district court abused its discretion in overruling
                          Petitioner’s motion to continue or exclude Shute’s
                          testimony in violation of his constitutional right to due
                          process.

      Claim Three:        The state district court erred in overruling Petitioner’s
                          motion for a new trial based on newly discovered
                          evidence.
  8:20-cv-00352-RGK-PRSE Doc # 10 Filed: 01/19/21 Page 2 of 6 - Page ID # 68




      The court determines that these claims,1 when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

       Petitioner also requests the appointment of counsel. (Filing 6.) “[T]here is
neither a constitutional nor statutory right to counsel in habeas proceedings;
instead, [appointment] is committed to the discretion of the trial court.” McCall v.
Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general rule, counsel will not be
appointed unless the case is unusually complex or the petitioner’s ability to
investigate and articulate the claims is unusually impaired or an evidentiary
hearing is required. See, e.g., Morris v. Dormire, 217 F.3d 556, 558-59 (8th Cir.
2000), cert. denied, 531 U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d 469, 471
(8th Cir. 1994). See also Rule 8(c) of the Rules Governing Section 2254 Cases in
the United States District Courts (requiring appointment of counsel if an
evidentiary hearing is warranted). The court has carefully reviewed the record and
finds there is no need for the appointment of counsel at this time. Petitioner’s
motion is denied without prejudice to reassertion.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.


      1
         Grounds One and Two of the petition also allege claims that the state district
court erred in determining Petitioner’s claims in his state postconviction motion were
procedurally barred. (Filing 1 at CM/ECF pp. 5, 7.) Such claims are not cognizable in a
federal habeas action as they are based on errors in the state postconviction proceedings.
Errors during state postconviction review are not cognizable in a federal habeas corpus
action. See Jenkins v. Houston, 4:05CV3099, 2006 WL 126632 (D. Neb. 2006)
(collecting cases). Accordingly, these claims are dismissed.
                                            2
  8:20-cv-00352-RGK-PRSE Doc # 10 Filed: 01/19/21 Page 3 of 6 - Page ID # 69




       2.    By March 5, 2021, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: March 5, 2021: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.     The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

            B.     The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

            C.     Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion and brief. In the
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                   court requesting additional documents. Such motion must set
                   forth the documents requested and the reasons the documents
                   are relevant to the cognizable claims.

            D.     No later than 30 days following the filing of the motion for
                   summary judgment, Petitioner must file and serve a brief in
                                         3
  8:20-cv-00352-RGK-PRSE Doc # 10 Filed: 01/19/21 Page 4 of 6 - Page ID # 70




                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By March 5, 2021, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                                         4
8:20-cv-00352-RGK-PRSE Doc # 10 Filed: 01/19/21 Page 5 of 6 - Page ID # 71




               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed to do so
               by the court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondent must file and serve a reply brief. In the event that
               Respondent elects not to file a reply brief, he should inform the
               court by filing a notice stating that he will not file a reply brief


                                      5
  8:20-cv-00352-RGK-PRSE Doc # 10 Filed: 01/19/21 Page 6 of 6 - Page ID # 72




                   and that the merits of the petition are therefore fully submitted
                   for decision.

             F.    The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   April 5, 2021: check for Respondent’s answer and separate
                   brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      6.     Petitioner’s request for the appointment of counsel (filing 6) is denied
without prejudice to reassertion.

      Dated this 19th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         6
